

Exhibit 10.1


CHANGE ORDER FORM
(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2012
CHANGE ORDER NUMBER: 0001


DATE OF CHANGE ORDER: May 1, 2012





The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Section 4.3C of the Agreement is hereby amended and restated as follows:



C.    Owner shall, or shall cause its Affiliates to, maintain care, custody and
control at all times of the Existing Facility Site, Existing Facility and, upon
transfer of risk of loss from Contractor to Owner under Section 8.2C, the
modifications and improvements to the Existing Facility. Owner shall, or shall
cause its Affiliates to, be responsible for the security, fencing, guarding and
lighting of the Existing Facility.


2.
Section 4.7 of the Agreement is hereby amended by:



•
deleting the phrase “Owner shall remove”, and

•
replacing it with “Owner shall, or shall cause its Affiliates to, remove”.



3.
The fourth sentence of Section 11.5 of the Agreement is hereby amended by:



•
deleting the phrase “Contractor is required to complete as a condition of
Substantial Completion of such Subproject that does not meet the definition of
Punchlist”, and

•
replacing it with “Contractor is required to complete as a condition of
Substantial Completion of such Subproject all Work that does not meet the
definition of Punchlist”.



4.
Section 12.1D of the Agreement is hereby amended and restated as follows:



D.    Assignment and Enforcement of Subcontractor Warranties. Contractor shall
be fully responsible and liable to Owner for its Warranty and Corrective Work
obligations and liability under this Agreement for all Work, including Work
performed by its Subcontractors and Sub-subcontractors. Without limiting the
foregoing, all warranties obtained by Contractor from Subcontractors shall run
to the benefit of Contractor but shall permit Contractor, prior to assignment to
Owner, the right (upon mutual agreement of the Parties), to authorize Owner to
deal with Subcontractor on Contractor's behalf. Such warranties, with duly
executed instruments assigning the warranties shall be delivered to Owner
concurrent with the end of the applicable Defect Correction Period. This Section
12.1D shall not in any way be construed to limit Contractor's liability under
this Agreement for the entire Work or its obligation to enforce Subcontractor
warranties.


5.
Section 5.4 of the Agreement is hereby amended by deleting the phrase “Section
9.4 of Attachment A” and replacing it with “Section 8.4 of Attachment A”.



6.
Section 6.2A.7 of the Agreement is hereby amended by deleting the phrase
“Section 1A.9(g)(i) of Attachment A” and replacing it with “Section 1.A9(g)(ii)
of Attachment A”.



7.
Section 8.8 of Attachment A, Schedule A-1 is hereby amended by deleting the
phrase “every four Months” and replacing it with “every three Months”.





--------------------------------------------------------------------------------





  
8.
Section 1.F.2 of Attachment O by adding the following new sentence at the end of
Section 1.F.2: “The following insurance policies provided by Contractor shall
include ConocoPhillips Company as an additional insured to the extent of
ConocoPhillips Company's indemnity obligations under the ConocoPhillips License
Agreement: commercial general liability and umbrella or excess liability.”

  
9.
Section 1.G.1 of Attachment O by adding the following new sentence at the end of
Section 1.G.1: “The commercial general liability and umbrella or excess
liability policies provided by Contractor pursuant to this Agreement shall
include clauses providing that each underwriter shall waive its rights of
recovery, under subrogation or otherwise, against ConocoPhillips Company.”





Adjustment to Contract Price
The original Contract Price was
                                $    3,900,000,000
Net change by previously authorized Change Orders (# none ) $ 0
The Contract Price prior to this Change Order was                         $
    3,900,000,000
The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order
in the amount of                                         $      0
The new Contract Price including this Change Order will be                     $
    3,900,000,000


Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary): N/A


Adjustment to Payment Schedule: N/A


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties' duly authorized
representatives.
/s/ Ed Lehotsky
 
/s/ Gerald R. Brown for JT Jackson
 
 

Owner                                Contractor    
Ed Lehotsky
 
Gerald R. Brown
 
 

Name                                Name
                                                    




--------------------------------------------------------------------------------





Vice President, LNG Project Management
 
Project Manager
 
 

Title                                Title    
May 9, 2012
 
May 1, 2012
 
 

Date of Signing                            Date of Signing




--------------------------------------------------------------------------------





CHANGE ORDER


Heavies Removal Unit


PROJECT NAME:  Sabine Pass Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-0002


DATE OF CHANGE ORDER: May 23, 2012





The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
The Heavies Removal Unit (“HRU”) and associated work as described in Attachment
A to this Change Order (Scope of HRU Work) (“HRU Work”) is hereby added to the
scope of Work under the Agreement.



a.
Exclusions and clarifications of the HRU Work are included as Attachment A to
this Change Order.



b.
As a result of the additional HRU Work, Table A-1 (FEED Documents) in Attachment
A of the Agreement is hereby amended based on the changes or additions shown on
Attachment G to this Change Order. Changes or additions to Table A-1 are shaded
in green in Attachment G to this Change Order.



2.
This Change Order will increase the Contract Price by a fixed lump sum amount to
account for all costs associated with the performance of the HRU Work and
adjustments to the Provisional Sums under the Agreement. Accordingly, the
Agreement is modified as follows:



a.
All cost associated with the performance of the HRU Work under the Agreement,
including the cost for the HRU front end engineering design (FEED) performed
through March 31, 2012 is detailed in Attachment B to this Change Order

b.
The Aggregate Provisional Sum specified in Section 7.1A of the Agreement prior
to this Change Order was $862,032,650. The Aggregate Provisional Sum is
decreased by this Change Order in the amount of $119,587,215. The new Aggregate
Provisional Sum as adjusted by this Change Order is $742,445,435.

c.
The Currency Provisional Sum specified in Section 1.1 of Attachment EE, Schedule
EE-1 of the Agreement is unchanged by this Change Order.

d.
The Insurance Provisional Sum specified in Section 1.3 of Attachment EE,
Schedule EE-1 of the Agreement prior to this Change Order was $62,000,000, and
is increased by this Change Order in the amount of $3,150,000. The new Insurance
Provisional Sum is $65,150,000.



e.
The Heavies Removal Unit Provisional Sum specified in Section 2.3 of Attachment
EE, Schedule EE-2 of the Agreement prior to this Change Order was $126,349,000.
The Heavies Removal Unit Provisional Sum is decreased by this Change Order in
the amount of $126,349,000. The new Heavies Removal Unit Provisional Sum as
adjusted by this Change Order is $0.00. This provisional sum has





--------------------------------------------------------------------------------



been converted into a fixed lump sum amount included in the adjusted Contract
Price.


f.
The Louisiana Sales and Use Tax Provisional Sum specified in Section 2.5 of
Attachment EE, Schedule EE-2 of the Agreement prior to this Change Order was
$73,456,000, and is increased by this Change Order in the amount of $3,611,785.
The new Louisiana Sales and Use Tax Provisional Sum is $77,067,785.



g.
Owner and Contractor agree to increase the amount of the Letter of Credit by 10%
of the net increase to the Contract Price as a result of this Change Order.



h.
The Contract Price is adjusted as specified below. The adjustment equals the net
increase to the Contract Price as a result of this Change Order.



i.
Attachment C, Schedule C-1 of the Agreement (Milestone Payment Schedule) is
hereby replaced by Exhibit E to this Change Order.



j.
C, Schedule C-2 of the Agreement (Monthly Payment Schedule) is hereby replaced
by Exhibit F to this Change Order.



3.
The following Attachments are incorporated into this Change Order:

Exhibit A - Scope of HRU Work
Exhibit B - HRU Addition Total Project Cost Summary
Exhibit C - HRU Hazop “Red Line” Items
Exhibit D - HRU Hazop “Non Red Line” Items
Exhibit E - Revision to Schedule C-1 Milestone Payment Schedule
Exhibit F - Revision to Schedule C-2 Monthly Payment Schedule
Exhibit G - Revision to Table A-1 FEED Documents






Adjustment to Contract Price
The original Contract Price was
                                $    3,900,000,000
Net change by previously authorized Change
Orders                        $         0
The Contract Price prior to this Change Order was
                        $    3,900,000,000
The Contract Price will be increased by this Change Order
in the amount of                                         $     64,232,581
The new Contract Price including this Change Order will be
                    $    3,964,232,581


Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified):


No Change to Project Schedule


Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: Yes. See Section 2.i, 2.j, Exhibit E, and
Exhibit F to this Change Order.


Adjustment to Minimum Acceptance Criteria: See Exhibit A, Section 2.6, to this
Change Order


Adjustment to Performance Guarantees: See Exhibit A, Section 2.6, to this Change
Order


Adjustment to Design Basis: Yes. See Section 1.b and Exhibit G to this Change
Order.


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: None


Select either A or B:




--------------------------------------------------------------------------------





[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except
as modified by this and any previously issued Change Orders, all other terms and
conditions of the Agreement shall remain in full force and effect. This Change
Order is executed by each of the Parties' duly authorized representatives.


                                                    
/s/ Ed Lehotsky
 
/s/ J.T. Jackson
 
 

Owner                                Contractor - Bechtel Oil Gas &
Chemicals    
Ed Lehotsky
 
J.T. Jackson
 
 

Name                                Name
Vice President, LNG Project Management
 
Senior Vice President
 
 

Title                                Title    
June 4, 2012
 
May 23, 2012
 
 

Date of Signing                            Date of Signing






--------------------------------------------------------------------------------





CHANGE ORDER FORM


Limited Notice to Proceed


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-0003


DATE OF CHANGE ORDER: June 6, 2012





The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Section 10 of Attachment A, Schedule A-1 of the Agreement is hereby amended and
restated as follows:



The following activities are in Contractor's Scope of Work during the period
after issuance of LNTP and prior to issuance of NTP (the “LNTP Work”). The
Parties anticipate that NTP will be issued on or before August 1, 2012. These
activities will focus on the following:


A.
Subcontracts

1.
Award and make partial release of the Work for the following Subcontracts as
described below:

i.
Soil Improvement and Site Preparation Subcontract - Subcontractor shall commence
soil stabilization and rough grading in accordance with Section 5.2 of
Attachment A to the Agreement , limited to the areas identified in Exhibit A of
this Change Order. The Work (the cost of which is provisional, shall be mutually
agreed upon by Owner and Contractor at the conclusion of LNTP) is being
performed under Section 2.1 Soils Preparation Provisional Sum of Attachment EE
to the Agreement. No Work will begin in the Construction Dock area as shown on
Exhibit D of this Change Order until authorized in writing by Owner once all
required permits have been received.

ii.
Piling Subcontract - Subcontractor shall commence early engineering and
authorize 3,000 piles to be fabricated and stored at the fabrication yard or
other area as deemed appropriate by Contractor.

iii.
Heavy Haul Road Pipeline Bridge Subcontract - Full release to subcontractor to
mobilize to the Site and execute full scope, or portions of, the Heavy Haul Road
Pipeline Bridge Subcontract.

B.
Construction

1.
Mobilize Contractor's construction field non-manual staff and temporary
facilities required to manage the following Subcontractor's LNTP scope:

i.
Soil Improvement and Site Preparation Subcontractor, and

ii.
Heavy Haul Road Pipeline Bridge Subcontractor.

2.
Prior to or at mobilization of the Soil Improvement and Site Preparation and
Heavy Haul Road Pipeline Bridge Subcontractors to the Site, Contractor will
complete and provide:

i.
Spill Prevention Control and Countermeasures Plan pursuant to Attachment J,
Section 1.2.3 of the Agreement;

ii.
Erosion and Sedimentation Control Plan; and

iii.
HSE supervisor training program.





--------------------------------------------------------------------------------





2.
Section 1.B of Attachment O of the Agreement is hereby amended and appended with
the following:

B.    Time for Procuring and Maintaining Insurance. Contractor shall maintain in
full force and effect at all times during the period commencing from LNTP and
prior to issuance of NTP all coverages specified in Exhibit B to this Change
Order.


3.
Section 5.2.A of the Agreement is hereby amended and appended with the
following:

4.
The LNTP Mobilization Payment has been received by Contractor in cleared funds.



4.
Article 1 of the Agreement is hereby amended with the following:



“LNTP Mobilization Payment” has the meaning set forth in Section 7.2.


5.
Section 7.2 of the Agreement is hereby amended with the following:



G. LNTP Mobilization Payment. On or before and as a condition precedent to the
issuance of the Limited Notice to Proceed in accordance with Section 5.2A and
upon Owner's receipt of an Invoice from Contractor, Owner shall pay Contractor a
lump sum equal to Eight Million U.S. Dollars (U.S. $8,000,000) (the “LNTP
Mobilization Payment”).


6.
Schedule C-1 (Milestone Payment Schedule) of Attachment C is hereby amended and
replaced by Exhibit C to this Change Order.



 
 

Adjustment to Contract Price
The original Contract Price was                             $    3,900,000,000
Net change by previously authorized Change Orders (#CO-0002)             $
64,232,581    
The Contract Price prior to this Change Order was                     $
    3,964,232,581
The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order
in the amount of                                     $ 0    
The new Contract Price including this Change Order will be                 $
    3,964,232,581




Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A




Adjustment to other Changed Criteria: if no changes or impact; attach additional
documentation if necessary): N/A


Adjustment to Payment Schedule: Yes. See Section 5 & 6 and Exhibit C to this
Change Order.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner




--------------------------------------------------------------------------------



[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner








Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties' duly authorized
representatives.
                                        
/s/ Ed Lehotsky
 
/s/ J.T. Jackson
 
 

Owner                                Contractor    
Ed Lehotsky
 
J.T. Jackson
 
 

Name                                Name
Vice President, LNG Project Management
 
Senior Vice President
 
 

Title                                Title    
June 11, 2012
 
June 7, 2012
 
 

Date of Signing                            Date of Signing








--------------------------------------------------------------------------------



CHANGE ORDER


Addition of Inlet Air Humidification (IAH)


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-0004


DATE OF CHANGE ORDER: July 10, 2012





The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
In accordance with Article 6.1.B of the Agreement, Parties agree that Inlet Air
Humidification (IAH) will be added on the Ethylene and Methane Refrigeration
Compressors LM 2500 G4+ SAC gas compressors and associated work as described in
Exhibit D to this Change Order is hereby added to the Work under the Agreement.



a.
As a result of the additional IAH work, Table A-1 (FEED Documents) in Attachment
A of the Agreement is hereby amended and appended with documents listed in
Exhibit A of this Change Order. These documents will be created or modified
during the execution of the IAH scope.



2.
This Change Order will increase the Contract Price by a fixed lump sum amount to
account for all costs associated with the addition of the Inlet Air
Humidification (IAH) Work on the Ethylene and Methane Refrigeration Compressors.
Accordingly, the Agreement is modified as follows:



a.
Exhibit B of this Change Order details the cost breakdown of the IAH work.



b.
Schedule C-1 (Milestone Payment Schedule) of Attachment C of the Agreement will
be amended with the Milestones listed in Exhibit C of this Change Order.



3.
Revisions to Attachment S and Attachment T of the Agreement, if required as a
result of the IAH additions to the Work scope will be agreed to by Owner and
Contractor, both acting reasonably and in good faith, prior to or at the time
the final test procedures for the conduct of Performance Tests are established
in accordance with Section 11.2 of the Agreement.



4.
The Letter of Credit will not be increased as a result of this Change Order.



 
 
 
 
 

Adjustment to Contract Price
The original Contract Price was                                     $
3,900,000,000
Net change by previously authorized Change Orders (#0002)
                        $ 64,232,581
The Contract Price prior to this Change Order was                             $
3,964,232,581
The Contract Price will be increased by this Change Order
in the amount of                                             $ 12,501,325
The new Contract Price including this Change Order will be
                        $ 3,976,733,906








--------------------------------------------------------------------------------



Adjustment to dates in Project Schedule


The following dates are modified: No Change to Project Schedule






Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: Yes. See Sections 2.b, 2.c, and Exhibit C of
this Change Order.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties' duly authorized
representatives.


/s/ Ed Lehotsky
 
/s/ J.T. Jackson
 
 

Owner                                Contractor    
Ed Lehotsky
 
J.T. Jackson
 
 

Name                                Name
Vice President, LNG Project Management
 
Senior Vice President
 
 

Title                                Title    
July 18, 2012
 
July 10, 2012
 
 

Date of Signing                            Date of Signing




--------------------------------------------------------------------------------



CHANGE ORDER FORM


DIESEL FIRED GENERATORS


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-0005


DATE OF CHANGE ORDER: July 10, 2012





The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Per Article 6.1.B of the Agreement, Parties agree that diesel generators will be
utilized to provide back-up power in lieu of using natural gas generators. The
scope is to now provide two 1.5MW diesel driven generators of the same size and
rating of those units at the Existing Facility.

a.
As a result of utilizing diesel generators, Table A-1 (FEED Documents) in
Attachment A of the Agreement is hereby amended based by the documents in
Exhibit A to this Change Order. These documents will be revised, deleted, or
created based on equipment changes brought about by the use of diesel
generators.



2.
This Contract Change Order will decrease the Contract Price by a fixed lump sum
amount to account for all costs associated with using diesel generators.
Accordingly, the Agreement is modified as follows:

a.
Schedule C-1 (Milestone Payment Schedule) of Attachment C will be amended by
including the Milestones(s) listed in Exhibit B of this Change Order.



3.
The cost breakdown data is provided by Exhibit C to this Change Order.





 
 
 
 
 

Adjustment to Contract Price
The original Contract Price was
                                $    3,900,000,000
Net change by previously authorized Change Orders (#CO-0002)                 $
76,733.96    
The Contract Price prior to this Change Order was                         $
    3,976,733,906
The Contract Price will be (decreased) by this Change Order
in the amount of                                         $ (6,223,249)    
The new Contract Price including this Change Order will be                     $
    3,970,510,657




Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A




Adjustment to other Changed Criteria: if no changes or impact; attach additional
documentation if necessary): N/A


Adjustment to Payment Schedule: Yes. See Section 3 and Exhibit C to this Change
Order.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A






--------------------------------------------------------------------------------



Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties' duly authorized
representatives.
/s/ Ed Lehotsky
 
/s/ J.T. Jackson
 
 

Owner                                Contractor    
Ed Lehotsky
 
J.T. Jackson
 
 

Name                                Name
Vice President, LNG Project Management
 
Senior Vice President
 
 

Title                                Title    
July 18, 2012
 
July 10, 2012
 
 

Date of Signing                            Date of Signing




--------------------------------------------------------------------------------



CHANGE ORDER


Flange Reduction and Valve Positioner


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-0006


DATE OF CHANGE ORDER: June 20, 2012





The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
In accordance with Article 6.1.B of the Agreement, Owner and Contractor agree
that in lieu of flanged connections on the Ethylene and Methane Cold Boxes,
welded connections will now be utilized for selected exterior cold box
connections both upstream and downstream within the ISBL.



a.
Existing P&IDs for the Ethylene Cold Box PK-1501 and the Methane Cold Box
PK-1601 that will be modified to reflect the utilization of welded connections
are included as Exhibit A to this Change Order.





2.
In accordance with Article 6.1.B of the Agreement, Owner and Contractor agree
that the general service control valves will utilize Flowserve positioners
instead of Masoneilan positioners.





3.
This Contract Change Order will decrease the Contract Price by a fixed lump sum
amount to account for all costs associated with the utilization of welded
flanges and Flowserve positioners.



a.
Schedule C-1 (Milestone Payment Schedule) of Attachment C is hereby amended and
replaced with Exhibit B of this Change Order



4.
The cost breakdown data for the reduction of flanged connections on the Ethylene
and Methane Cold Boxes is provided by Exhibit C of this Change Order.

5.
The cost breakdown data for utilization of Flowserve positioners on the general
service control valves is provided by Exhibit D of this Change Order.









 
 
 
 
 

Adjustment to Contract Price
The original Contract Price was                                     $
3,900,000,000
Net change by previously authorized Change Orders (#0002-0004)
                    $ 70,510,657
The Contract Price prior to this Change Order was                             $
3,970,510,657
The Contract Price will be decreased by this Change Order
in the amount of                                             $ (1,905,486)
The new Contract Price including this Change Order will be
                        $ 3,968,605,171


Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified):


No Change to the Project Schedule.








--------------------------------------------------------------------------------



Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: Yes, see Section 3 and Exhibit B to this Change
Order.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties' duly authorized
representatives.


/s/ Ed Lehotsky
 
/s/ J.T. Jackson
 
 

Owner                                Contractor    
Ed Lehotsky
 
J.T. Jackson
 
 

Name                                Name
Vice President, LNG Project Management
 
Senior Vice President
 
 

Title                                Title    
July 24, 2012
 
July 12, 2012
 
 

Date of Signing                            Date of Signing




--------------------------------------------------------------------------------



CHANGE ORDER FORM


Relocation of Temporary Facilities, Power Poles Relocation Reimbursement, and
Duck Blind Road Improvement Reimbursement


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-0007


DATE OF CHANGE ORDER: July 13, 2012





The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Per Article 6.1.B of the Agreement, Parties agree temporary facilities
(inclusive of all storage boxes, personnel trailers, lunch tents, and
fabrication shops) will be relocated to the area north of LNG Tanks 4, 5, and 6
(Future) due to OSHA/Safety Regulations. The purposes of the various scope
changes are detailed below:



a.
The original design allowed temporary facility offices, warehouses, lunch tents,
tool rooms, welder test shops and various other offices to draw power from the
existing power grid routed along Duck Blind Road. The facilities were in close
enough proximity to one another to be serviced by one backup power generation
unit. Relocation to the area north of LNG Tanks 4, 5, and 6 necessitates
electrical grid power be fed from the East side of the Sabine Pass LNG Facility
to the area north of Tanks 4, 5, and 6 to avoid routing overhead power lines
directly across LNG Trains 2, 3, and 4. This will require a new overhead line
with poles.



b.
In addition to the grid power, changes will also be required for the temporary
power backup as some facilities are relocating to the north parking lot while
the warehouse will remain on the west side and the FNM offices will be north of
the LNG tanks. The multiple locations of these facilities now require multiple
sources of backup temporary generator sets.



c.
An additional security gate/entrance point is required. Due to the shift of the
temporary facilities to the North side of the LNG tanks, field non-manual
employees will now be required to access the temporary offices from the East
side of the plant so as to not have to cross through the construction areas.
This access point is in addition to the craft access point on the West side of
the facility and represents additional scope. The second entrance will also
require highway flagging at start/stop times.



d.
A map depicting the new location of the temporary facilities is Exhibit A of
this Change Order.



2.
The Duck Blind Road improvement was originally within Bechtel's scope of work
per Article 3.15 of the Agreement. The improvement work was funded by Cheniere
under a Master Service Agreement (MSA). With this Change Order, Bechtel will
credit Cheniere for this early works subcontract.



3.
The overhead power pole relocation was originally within Bechtel's scope of work
per Article 3.15 of the Agreement. The improvement work was funded by Cheniere
under a MSA. With this Change Order, Bechtel will credit Cheniere for this early
works subcontract.



4.
The Contract Change Order will decrease the Contract price by a fixed lump sum
amount of $299,279 and the Aggregate Provisional Sum by $138,570 to account for
all costs associated with the relocation of temporary facilities, Duck Blind
Road improvement work executed under a Cheniere MSA, and the Power Pole
relocation work executed under a Cheniere MSA. Accordingly, the Agreement is
modified as follows:



a.
Schedule C-1 (Milestone Payment Schedule) of Attachment C of the Agreement will
be amended by including the Milestone(s) listed in Exhibit B of this Change
Order.





--------------------------------------------------------------------------------





b.
The previous value of the Aggregate Provisional Sum specified in Article 7.1.A
of the Agreement was $742,445,435 after the deduction for HRU in Change Order
0002. The Aggregate Provisional Sum is further decreased by this Change Order in
the amount of $138,570 resulting in a new Aggregate Provisional Sum of
$742,306,865.



c.
The Soils Provisional Sum specified in Article 2.1 of Attachment EE, Schedule
EE-2 of the Agreement is reduced by $138,570 from $62,572,000 to the new Soils
Provisional Sum of $62,433,430.



5.
The overall cost breakdown data for all changes is provided in Exhibit C of this
Change Order.



6.
The cost breakdown data for the Duck Blind Road improvement is provided in
Exhibit D of this Change Order.



7.
The cost breakdown data for the power pole relocation is provided in Exhibit E
of this Change Order.



8.
The cost breakdown data for the relocation of temporary facilities is provided
in Exhibit F of this Change Order.



 
 
 
 
 

Adjustment to Contract Price
The original Contract Price was                                     $
3,900,000,000
Net change by previously authorized Change Orders (#0001-0006)
                    $ 68,605,171
The Contract Price prior to this Change Order was                             $
3,968,605,171
The Contract Price will be decreased by this Change Order
in the amount of                                             $ (437,849)
The new Contract Price including this Change Order will be
                        $ 3,968,167,322


Adjustment to dates in Project Schedule
The following dates are modified: No Change to the Project Schedule.


Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: Yes. See section 4.a and Exhibit B of this
Change Order.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner




--------------------------------------------------------------------------------



Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties' duly authorized
representatives


/s/ Ed Lehotsky
 
/s/ J.T. Jackson
 
 

Owner                                Contractor    
Ed Lehotsky
 
J.T. Jackson
 
 

Name                                Name
Vice President, LNG Project Management
 
Senior Vice President
 
 

Title                                Title    
July 24, 2012
 
July 19, 2012
 
 

Date of Signing                            Date of Signing




--------------------------------------------------------------------------------



Change Order CO-0008
        
CHANGE ORDER FORM


Delay in Full Placement of Insurance Program


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-0008


DATE OF CHANGE ORDER: July 27, 2012





The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Sections 1.A9(e) and (f)of Attachment O is hereby amended and restated as
follows:

(e)
Sum Insured: The insurance policy shall (i) be on a completed value form, with
no periodic reporting requirements, (ii) insure not less than $1,000,000,000
commencing at LNTP and insure one hundred percent (100%) of the Facility's
insurable values commencing no later than fifty-six (56) Days after NTP, (iii)
value losses at replacement cost, without deduction for physical depreciation or
obsolesce including custom duties, Taxes and fees and (iv) insure loss or damage
from earth movement without a sub-limit, (v) insure property loss or damage from
flood and named windstorm with a sub-limit not less than $150,000,000 commencing
at LNTP, provided that such sub-limit shall increase to an amount that is not
less than $500,000,000 no later than fifty-six (56) Days after NTP, and such
sub-limit in the event of a named windstorm shall apply to the combined loss
covered under Section 1.A.9 Builder's Risk and Section 1.A.10 Builder's Risk
Delayed Startup, and (vi) insure loss or damage from strikes, riots and civil
commotion with a sub-limit not less than $100,000,000.

(f)
Deductible: The insurance policy shall have no deductible greater than
U.S.$500,000 per occurrence; provided, however, (i) for flood and windstorm, the
deductible shall not be greater than two percent (2%) of the values at risk,
subject to a minimum deductible of U.S.$1,000,000 and a maximum deductible of
U.S.$7,500,000 for flood and named windstorm and (ii) for wet works and testing
and commissioning, the deductible shall not be greater than $1,000,000.

2.
Section 1.10 of Attachment O is hereby amended and restated as follows:

10.    Builder's Risk Delayed Startup Insurance. Delayed startup coverage
insuring Owner and Lender, as their interests may appear, covering the Owner's
fixed costs and debt service as a result of any loss or damage insured by
Section 1A.9 above resulting in a delay in Substantial Completion of the
Facility beyond its anticipated date of Substantial Completion in an amount
equal to eighteen (18) months (or longer period of time, as determined by Owner
after receiving the results of the probable maximum loss report) projected fixed
costs plus debt service of Owner. This coverage shall be on an actual
loss-sustained basis. Any proceeds from delay in startup insurance shall be
payable solely to the Lender or its designee and shall not in any way reduce or
relieve Contractor of any of its obligation or liabilities under the Agreement.
Such insurance shall (a) have a deductible of not greater than sixty (60) Days
aggregate for all occurrences, except 90 days in the aggregate in the respect of
named windstorm, during the builder's risk policy period, (b) include an interim
payments clause allowing for the monthly payment of a claim pending final
determination of the full claim amount, (c) cover loss sustained when access to
the Site is prevented due to an insured peril at premises in the vicinity of the
Site




--------------------------------------------------------------------------------



for a period not less than sixty (60) Days, (d) cover loss sustained due to the
action of a public authority preventing access to the Site due to imminent or
actual loss or destruction arising from an insured peril at premises in the
vicinity of the Site for a period not less than sixty (60) Days, (e) insure loss
caused by FLEXA named perils to finished Equipment (including machinery) while
awaiting shipment at the premises of a Subcontractor or Sub-subcontractor, (f)
not contain any form of a coinsurance provision or include a waiver of such
provision, (g) cover loss sustained due to the accidental interruption or
failure, caused by an insured peril of supplies of electricity, gas, sewers,
water or telecommunication up to the terminal point of the utility supplier with
the Site for a period not less than sixty (60) Days, (h) covering delays
resulting from any item of Construction Equipment who loss or damage could
result in a delay in Substantial Completion of the Facility beyond the
deductible period of the delayed startup insurance, and (i) an extension clause
allowing the policy period to be extended up to six (6) months without
modification to the terms and conditions (other than the deductible) of the
policy and a pre-agreed premium.
3.
Section 1.3 of Attachment EE is hereby amended as follows:

The Aggregate Provisional Sum contains a Provisional Sum of Sixty Five Million
One Hundred Fifty Thousand U.S. Dollars (U.S.$65,150,000) (“Insurance
Provisional Sum”) for the cost of insurance premiums for the insurance required
to be provided by Contractor in accordance with Attachment O (other than workers
compensation and employer liability insurance) (the “Project Insurances”).
Contractor shall notify Owner in writing no later than fifty-six (56) Days
following NTP of the actual cost of the insurance premiums charged to Contractor
by Contractor's insurance carrier for the Project Insurances (“Actual Insurance
Cost”), which Actual Insurance Cost shall be adequately documented by
Contractor. If the Actual Insurance Cost is less than the Insurance Provisional
Sum, Owner shall be entitled to a Change Order reducing the Contract Price by
such difference. If the Actual Insurance Cost is greater than the Insurance
Provisional Sum, Contractor shall be entitled to a Change Order increasing the
Contract Price by such difference. Contractor shall be responsible for the
placement of the Project Insurances required to be provided by Contractor in
accordance with Attachment O, provided that Contractor shall reasonably
cooperate with Owner to minimize such Actual Insurance Cost to the extent
reasonably practicable.


The Contract Price has been based upon naming the Owner Group as additional
insureds on the commercial general liability and umbrella or excess liability
policies specified in Section 1A.2 and 1A.4 of Attachment O and providing sudden
and accidental pollution liability coverage (including clean up on or off the
Site) under such commercial general liability policy. Accordingly, should (i)
the insurance provider(s) charge any additional premium for naming the Owner
Group as named insureds under such policies as compared to naming the Owner
Group as additional insureds or (ii) Contractor not be able to procure such
sudden and accidental liability coverage and, instead, is required to procure a
stand-alone pollution policy, Contractor shall be entitled to a Change Order
increasing the Contract Price in the actual amount of such increased premium
associated with naming the Owner Group as named insureds rather than additional
insureds or procurement of such stand-alone pollution policy.




 
 
 
 
 

Adjustment to Contract Price
The original Contract Price was
                                $    3,900,000,000
Net change by previously authorized Change Orders (#CO-0007)                 $
68,167,322
The Contract Price prior to this Change Order was                         $
    3,968,167,322
The Contract Price will be not changed by this Change Order
in the amount of                                         $ 0    
The new Contract Price including this Change Order will be                     $
    3,968,167,322


















--------------------------------------------------------------------------------



Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A




Adjustment to other Changed Criteria: if no changes or impact; attach additional
documentation if necessary): N/A


Adjustment to Payment Schedule: N/A


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner




Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties' duly authorized
representatives.
/s/ Ed Lehotsky
 
/s/ J.T. Jackson
 
 

Owner                                Contractor    
Ed Lehotsky
 
J.T. Jackson
 
 

Name                                Name
Vice President, LNG Project Management
 
Senior Vice President
 
 

Title                                Title    
July 31, 2012
 
July 27, 2012
 
 

Date of Signing                            Date of Signing




